Per Curiam.
The breach is not well assigned, for it does not appear, with sufficient certainty, which of the two sums of 125 -1 T, , . . m, , . „ dollars has not been paid. The court can, perhaps, infer from the whole record, that the breach was intended to apply to the non-payment of the first sum mentioned in the condition of the bond; but the party ought not to leave such a fact to inference and deduction, but allege it with precision and certainty; and if he does not, he ought to be punished in costs, for slovenly and careless pleading. There must be judgment for the defendant, with leave, however, to the plaintiff to amend his declaration, on the usual terms.
Judgment for the defendant.